                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 JAMES REYES and JAMES ORCUTT,                    )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )             No.:   1:18-cv-197-HSM-SKL
                                                  )
 CCA SILVERDALE, MS. TELLIS, AW                   )
 PONDS, MRS. MOON and MS.                         )
 VANHOOSER,                                       )

        Defendants.

                                  MEMORANDUM OPINION

       This is a pro se prisoner’s civil rights action brought under 42 U.S.C. § 1983 jointly by

James Reyes and James Orcutt (“Plaintiffs”). Upon initial review of Plaintiffs’ motion to proceed

in forma pauperis [Doc. 1], the Court issued a deficiency order notifying Plaintiffs that they had

neither paid the filing fee nor submitted the proper documents required to proceed in forma

pauperis under 28 U.S.C. § 1915(a)(2) [Doc. 4]. Plaintiffs were warned that if either of them

failed to fully comply with the deficiency order within thirty days, the Court would presume that

said Plaintiff is not a pauper, would assess the proportional amount of fees, and would order the

case dismissed as to that Plaintiff for want of prosecution. [Doc. 4 p. 2]. The docket reflects that

a copy of the deficiency order was mailed to each Plaintiff at his listed address of record [Doc. 4].

       More than thirty days have passed since the entry of the Court’s deficiency order on

January 11, 2019, and neither Plaintiff has paid the fee, submitted the appropriate documentation,

or otherwise responded to that order in any way. Accordingly, Plaintiffs’ motion for leave to

proceed in forma pauperis [Doc. 1] will be DENIED and Plaintiffs will be ASSESSED their

proportional share of total court fees in the amount of four hundred ($400.00) dollars, consisting
of a filing fee of three hundred fifty dollars ($350.00), and an administrative fee of fifty dollars

($50.00). See 28 U.S.C. § 1914(a); Judicial Conference of the United States, District Court

Miscellaneous Fee Schedule # 14 (effective September 1, 2018). Because there are two plaintiffs,

each plaintiff is proportionately liable for two hundred ($200.00) dollars of the total fee. See

Talley-Bey v. Knebl, 168 F.3d 884, 887 (6th Cir. 1999); In re Prison Litigation Reform Act, 105

F.3d 1131, 1137 (6th Cir. 1997). The Clerk is DIRECTED to forward a copy of this opinion to

the Court's financial deputy.

        In addition, pursuant to Fed. R. Civ. P. 41(b), this action will be DISMISSED for want of

prosecution and for failure to comply with the Court’s deficiency order and the local rules of court.

McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997) overruled on other grounds by Jones

v. Bock, 549 U.S. 199 (2007).

        Federal Rule of Civil Procedure 41(b) provides for involuntary dismissal of a complaint if

“the plaintiff fails to prosecute or to comply with these rules or a court order . . . .” See, e.g., Knoll

v. Am. Tel. & Tel. Co., 176 F.3d 359, 362-63 (6th Cir. 1999). Dismissal under Fed. R. Civ. P.

41(b) may be sua sponte. Jourdan v. Jabe, 951 F.2d 108, 109 (6th Cir. 1991). In determining

whether involuntary dismissal is warranted under Fed. R. Civ. P. 41(b) for failure to prosecute, a

court is to consider four factors:

        (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
        the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
        dismissed party was warned that failure to cooperate could lead to dismissal; and
        (4) whether less drastic sanctions were imposed or considered before dismissal was
        ordered.

Schafer v. City of Defiance Police Dep't, 529 F.3d 731, 737 (6th Cir. 2008).

        As to the first factor, the Court finds that Plaintiffs’ failure to comply with the Court’s

deficiency order is due to their own willfulness and fault. Local Rule 83.13 imposes upon a pro



                                                    2
se litigant the obligation to both monitor the progress of his case and to prosecute it diligently.

Moreover, that same rule provides that the failure of a pro se Plaintiff to timely respond to an order

sent to the last address provided to the Clerk may result in dismissal of the case. Here, the record

shows that the deficiency order was mailed to each Plaintiff at their last reported addresses [Doc.

4]. There is no indication that the orders were returned as undeliverable or otherwise that either

Plaintiff did not receive it.

        The case law is clear that “while pro se litigants may be entitled to some latitude when

dealing with sophisticated legal issues, acknowledging their lack of formal training, there is no

cause for extending this margin to straightforward procedural requirements that a layperson can

comprehend as easily as a lawyer.” Jourdan, 951 F.2d at 109. The Court’s order set a clear and

firm deadline for Plaintiffs to follow. They nevertheless failed to adhere to that deadline, in

violation of both the local rules and the order itself. Accordingly, the first factor weighs in favor

of dismissal.

        As to the second factor, the Court finds that, because service was never issued, Plaintiffs’

failure to comply with the Court’s order has not prejudiced Defendants.

        As to the third factor, the record shows that the Court warned Plaintiffs that this case would

be dismissed as to that Plaintiff if either failed to comply with the Court’s deficiency order within

the allotted timeframe [Doc. 4 p. 2]. Plaintiffs’ failure to comply with or respond to that order

despite being placed on notice of the consequences of non-compliance also weighs in favor of

dismissal.

        Finally, as to the fourth factor, the Court finds that any alternative sanctions would not be

effective. Plaintiffs failed to respond to the deficiency order and otherwise have failed to monitor

or pursue this action in any way since filing the complaint on August 22, 2018 [Doc. 2]. Any



                                                  3
further attempts to prod Plaintiffs into compliance through the imposition of a lesser sanction than

dismissal would appear to be futile.

       For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

of the dismissal of this action. Accordingly, pursuant to Fed. R. Civ. P. 41(b), this action will be

DISMISSED with prejudice for want of prosecution and for failure to comply with the Court’s

orders and the local rules of court. McGore, 114 F.3d at 605 (if prisoner does not comply with a

deficiency order, the district court must presume he is not a pauper, assess the full amount of fees,

and must order the case dismissed for want of prosecution).

       In accordance with 28 U.S.C. § 1915(a)(3) and Rule 24 of the Federal Rules of Appellate

Procedure, the Court CERTIFIES that any appeal from this action would not be taken in good

faith and would be totally frivolous. Therefore, an application by either Plaintiff for leave to

proceed in forma pauperis on appeal will be DENIED. See Fed. R. App. P. 24.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.



                                                         /s/ Harry S. Mattice, Jr._____
                                                         HARRY S. MATTICE, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 4
